IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00226-CV
 
Nancy Braus,
                                                                                    Appellant
 v.
 
Ray M. Bowen, J. Malon Southerland, 
William L. Kibler, Russell W. Thompson, 
John J. Koldus, III, Major General M.T. 
Hopgood, Jr., Donald J. Johnson, Zack 
Coapland, Kevin Jackson, James R. 
Reynolds, Robert Harry Stiteler, Jr., 
and Michael David Krenz,
                                                                                    Appellees
 
 

From the 361st District Court
Brazos County, Texas
Trial Court No. 03-001246-CVA-361
 

MEMORANDUM  Opinion





 
            This is an appeal by Nancy Braus, the
mother of Dominic Braus, an adult who was injured in the collapse of the
bonfire being built on the Texas A&M campus in 1999.  As a result of that
catastrophic event, many lawsuits were filed.  One of those suits is now the
subject of this appeal.  While the suit was pending, the Texas Supreme Court
decided Roberts v. Williamson, 111 S.W.3d 113 (Tex. 2003).  In Roberts,
the Texas Supreme Court held that a parent does not have a claim which can be
asserted against those alleged responsible for the injuries to an adult child. 
As a result of that holding, the trial court, either by summary judgment motion
or by motion to dismiss, has disposed of Nancy Braus’s claims for the injuries
to her adult son as a result of the collapse.
            Though initially represented by
counsel, counsel withdrew from the representation and Nancy Braus proceeded to
pursue her claims acting as her own attorney.  First the trial court and
parties, and now this Court, have struggled to allow Ms. Braus to have a
meaningful opportunity to assert her legal claims and positions at hearings and
on appeal.  This Court has spent an inordinate amount of time to try to keep
the various appeals in which Nancy Braus is involved properly separated because
the orders disposing of her claims as to the various defendants were not all
rendered and severed from the primary suit, which was designated “In re
Bonfire” at the trial court level, at the same time thus generating
multiple appeals as to the various parties.  Notwithstanding the efforts of the
trial court and this Court, confusion has been the norm and precision and
compliance with the rules has been in short supply.
            In this proceeding, while designating
herself as appellee, Nancy Braus has filed a voluminous document, well in
excess of the 50 page limit, which she contends is her brief in this appeal.  See
Tex. R. App. P. 38.4.  We strike
this brief and dismiss Nancy Braus’s claims because we have previously warned
her not to file another non-compliant brief.  See Tex. R. App. P. 38.9(a).  That is the
procedure that the appellees, defendants in the trial court, are entitled to.
            Accordingly, this appeal is dismissed.
            Alternatively, we apply Rule 2 of the
Texas Rules of Appellate Procedure to expedite the disposition of this appeal. 
We will not require the Appellees to file a brief in response to the brief
filed by Nancy Braus, nor will we require the case to be “submitted.”  From the
brief filed on September 18, 2007, we are able to discern that Nancy Braus’s
complaint on appeal is that the Roberts v. Williamson case is
unconstitutional.  As an intermediate court, however, we are bound to apply the
clear precedent of this State’s highest court.  Accordingly, it is the opinion
of this Court that the trial court’s judgment determining that Nancy Braus does
not have a cause of action for the injuries sustained by her adult son is correct
and should be affirmed.
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Appeal
dismissed or alternatively affirmed
Opinion
delivered and filed October 10, 2007
[CV06]